MEMORANDUM **
California attorney Richard I. Fine appeals the district court’s order denying his Fed.R.Civ.P. 60(b) motion to vacate the order dismissing his 42 U.S.C. § 1983 action. To the extent we have jurisdiction it is conferred by to 28 U.S.C. § 1291.
Because Fine failed to file his motion to vacate within 10 days after entry of the final order, the motion to vacate did not toll the time to file an appeal. See Fed. R.App. P. 4(a)(4)(A)(vi). Therefore, we lack jurisdiction to address the order entered by the district court on July 28, 2004. See Am. Ass’n of Naturopathic Physicians v. Hayhurst, 227 F.3d 1104, 1109 (9th Cir. 2000).
We review for abuse of discretion the district court’s denial of a Fed.R.Civ.P. 60(b) motion. See Bateman v. United States Postal Serv., 231 F.3d 1220, 1223 (9th Cir.2000). The district court did not abuse its discretion in denying Fine’s Rule 60(b) motion because he failed to demonstrate mistake, inadvertence, surprise, excusable neglect, newly discovered evidence, or any other basis for relief from judgment. See id.
Fine’s request for judicial notice is denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.